       Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 1 of 38




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION

____________________________

G.H., et al.,

                        Plaintiffs,
                                                        Case No.: 4:19-cv-431-MW/MJF
v.

JOSEFINA TAMAYO, 1 et al.,

               Defendants.
____________________________

     PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO FIRST
  REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
 SIMONE MARSTILLER AND FLORIDA DEPARTMENT OF JUVENILE
     JUSTICE WITH INCORPORATED MEMORANDUM OF LAW

        Pursuant to Rule 37 of the Federal Rules of Civil Procedure and N.D. Loc.

Rule 26.1, Plaintiffs, G.H., R.L., and B.W., by and through their undersigned

counsel, hereby respectfully move this Court for an Order compelling Defendants,

in response to Plaintiffs' First Requests for Production to each Defendant, to: (1)

search all available repositories and custodians for relevant and responsive

documents and Electronically Stored Information (ESI), including emails; (2)

search for and produce all responsive documents that are defined as "policies" in

        1
          On February 5, 2021, Governor DeSantis appointed Simone Marstiller to be Secretary of the
Florida Agency for Health Care Administration. Josefina Tamayo is Acting Secretary of the Department
of Juvenile Justice (DJJ) and is automatically substituted in this action pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure.
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 2 of 38




Plaintiffs' First Requests for Production; (3) search for and produce all relevant and

responsive documents and ESI from January 1, 2016, to the present, and (at a

minimum) using Plaintiffs' proposed search terms to do so; and (4) supplement

discovery responses. Plaintiffs also seek an Order overruling Defendants' waived

objections, setting a deadline for production within 30 days, and awarding

reasonable attorney’s fees and costs because Defendants’ discovery objections,

shifting positions, and delays are not substantially justified.

                                 INTRODUCTION

      Plaintiffs served their First RFPs to each Defendant on December 27, 2019.

Despite many efforts to address various deficiencies in Defendants' responses (or

lack thereof), discovery critical to the claims and defenses in this action, including

related to class certification, remains either in dispute or not produced. Defendants

refuse to perform reasonable searches for requested information based on their

position that a "policy" can only come from the DJJ Secretary. Defendants refuse

to produce relevant documents and ESI (including email) based on unsubstantiated

and meritless objections "burden" and "expense" objections, but they have never,

despite Plaintiffs' requests, substantiated these objections with required specifics

such as the actual number of documents at issue, or the staff time or cost involved.

      Plaintiffs have made every effort to resolve these matters but the parties

have reached an impasse. Now, Plaintiffs do not have the documents and ESI


                                           2
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 3 of 38




(including email) that is needed to move for class certification before the March

30, 2021, deadline. Court intervention is needed for the full and fair adjudication of

the claims brought by Plaintiffs and the putative class of over 4,000 children who

are, or will be, subject to a substantial risk of serious harm in solitary confinement

each year in DJJ's 21 secure juvenile detention centers throughout the state.

                            FACTUAL BACKGROUND

      1.     This is a civil rights case arising from Defendants’ statewide policies

and practices of isolating children in solitary confinement, repeatedly, for days on

end, with no time limit, in locked cells. ECF No. 22 at 2-3. In isolation, children

suffer from deprivations including a lack of meaningful social interaction,

environmental stimulation, outdoor recreation, education, sanitation, and access to

personal property. Id. Defendants, through the use of isolation, subject the named

Plaintiffs, and over 4,000 children placed in solitary confinement every year, to a

substantial risk of serious harm to their psychological and physical health and

safety in violation of the Eighth Amendment. Id. DJJ policymakers have exhibited

deliberate indifference towards these risks. Id. Plaintiffs also challenge

Defendants’ solitary confinement policy and practice as discriminatory against

children with disabilities. Id.

      2.     On December 27, 2019, Plaintiffs served their First Requests for

Production of Documents (First RFPs) on Defendants Marstiller and DJJ. See


                                           3
       Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 4 of 38




Exhibit (Ex.) 1, (Declaration of Andrea Costello) ¶ 2. Plaintiffs' First RFPs

requested information from January 1, 2014, through the present, unless otherwise

indicated. Id.

        3.      Plaintiffs' RFPs seek documents concerning policies and practices

related to the claims and defenses in this action concerning solitary confinement:

use and conditions of confinement; behavior management systems; positive

behavior interventions; children with disabilities, who are pregnant, at risk for

suicide, or have a mental illness that may be subject to confinement; available

programming and services; medical confinement; facility operations; staffing; staff

training; youth grievances; management reviews of incidents in detention. See Ex.

2, RFP Nos. 17-26, 28-29, 48, 50-52, 63-64, 73-76, 115-120, 122-24, 127-36, 139-

41, 148-50 to Marstiller.2

        4.      Plaintiffs requested that Defendant DJJ produce policies related to

youth with disabilities who are, or may be, subject to confinement including about:

reasonable modifications, reasonable accommodations, and data or grievances

concerning youth with disabilities. See Ex. 2, RFP Nos. 1-4 to DJJ. Defendants

have never adequately searched for these documents, including Electronically


        2
          As required by N.D. Local Rule 26.1, the Requests for Production and responses at issue are
included in Exhibit 1 with this motion. For efficiency, Plaintiffs address the categories or types of
information requested, the overarching issues that form the bases of Defendants’ objections, and explain
the reasons to compel this discovery. A Declaration from Plaintiffs' counsel contains additional factual
details.


                                                    4
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 5 of 38




Stored Information (ESI) because of Defendants' objections about Plaintiffs'

definition of "policies." Ex. 1, ¶¶ 4-6, 10.

      5.     Plaintiffs' First RFPs to each Defendant defined a “policy” or “policy”

as:

      written or formal policies, facility operating procedures, interim
policy documents, procedures, rules, regulations, protocols, technical
manuals, guidelines, directives, orders, instructions, bulletins, training
materials, memoranda, practices, customs, and usages, including those that
may not have been officially approved, reduced to writing, or otherwise
formalized. It includes policies that are in effect throughout DJJ or at one or
more facilities.

      6.     Plaintiffs requested other types of information (including ESI) from

Defendant Marstiller about confinement such as: audits, work with consultants,

efforts to reduce confinement, staffing, rule changes, studies or reports about the

harm or impacts of confinement, authorizations to exceed statutory time periods

for confinement, investigations, training, reports of serious incidents, complaints

and grievances, services and activities, corrective action, medical confinement,

See Ex. 2, RFP Nos. 27, 30-37, 39, 40-47, 49, 51, 53-63, 73-75, 77, 79, 80-84, 89-

92, 95-98, 100, 104-105, 109, 114, 137-38, 142, 151-156, 158,173, 176. Some of

this information has been produced, but most is incomplete or references other

discoverable information that was not produced.

      7.     Plaintiffs also requested reports about the number of youth subject to

confinement relating to those who suffer from self-harm, suicide risk, pregnancy,


                                           5
       Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 6 of 38




disability, use of force, or mental illness. See Ex. 2, RFP Nos. 101-102, 104-108,

110-113, 143, 146 to Marstiller and No. 5 to DJJ. Some, but not all, of this

information has been produced through reports to the DJJ Central Communications

Center and Office of the Inspector General. 3 See Ex. 2, RFP Nos. 77-81, 99, 102,

106-108, 110-112, 113, 145, and 147 to Marstiller. Defendants agreed to attempt to

search for and produce data about children with disabilities subject to isolation;

they have never done so. Ex. 1, ¶ 18. Plaintiffs' requests for similar data about

youth who are pregnant, have a mental illness, or have been subject to isolation in

controlled observation 4 are unanswered. Defendants also refuse to adequately

search for emails related to these requests.

        8.      Defendants served their initial responses to Plaintiffs’ First Requests

for Production on March 6, 2020. Ex. 1, ¶ 4. Although Defendants have amended,

"corrected," or supplemented their responses since then, their responses remain

deficient in key respects. Id. ¶¶ 4-7, 9, 12, 23-25.These deficiencies include

unsupported or waived objections and inadequate searches.

        9.       For example, in June 2020, Defendants served amended responses to

the First RFPs in which they made new objections to producing any "policies," as

        3
          These offices are charged with investigations about incidents that involve the safety of youth in
detention. See Fla. Admin. Code R. 63F-11. The parties are attempting to resolve issues based on
Defendants' objections to relevance and burden as to the remaining CCC report categories, but this issue
may also require judicial intervention once ripe.
        4
          Controlled observation is isolation for youth identified as at risk for suicide can also be used
when a youth is in solitary confinement "due to misbehavior[.]" See Fla. Admin. Code R. 63N-
1,00952(3).
                                                     6
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 7 of 38




defined by Plaintiffs. Based on this objection, Defendants agreed only to: (a)

produce "policies" that were officially enacted by the Secretary's office (e.g., the

administrative code or Facility Operating Procedures); 5 (b) search for documents

that indicate a custom, policy, or practice of Defendant from only the Duval and

Volusia Regional Detention Centers; and (c) search emails from January 1, 2016,

to present for the Regional Director of the North Region, and the Duval and

Volusia Superintendents using the term “confinement.” Defendants' offer was

subject to further objections that they would not produce all information based on

disproportionality and undue burden. See Ex. 2, RFP Nos. 17-26, 28-29, 48, 50-52,

63-64, 73-76, 115-120, 122, 123 to Marstiller and RFP Nos. 1-4 to DJJ.

      10.       Defendant DJJ refuses to produce most of the information about

Plaintiffs' disability claims other than the named Plaintiffs' grievances. These RFPs

address: requests for reasonable accommodations or modifications made by youth

in confinement, data summaries or emails about the number of youth with

disabilities in confinement, grievances related to youth with disabilities in

confinement, and documents (and email) related to the audit of any detention

center. DJJ's response only referred to sections of the DJJ administrative code. See

Ex. 2, RFP Nos. 1-4, 6-7, 21 to DJJ.



      5
          It remains unclear if all FOP drafts have been produced.


                                                    7
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 8 of 38




      11.    Defendants also refuse to search for or produce information relevant

to Plaintiffs' allegations about Defendants' deliberate indifference. For example,

after months of discussions, Defendants agreed to produce comprehensive data

about the confinements that occurred in secure detention from January 1, 2014,

onward, but refused to search for or produce similar data for DJJ post-adjudication

programs. See Ex. 2, RFPs Nos. 99, 103, and 105 to Marstiller. Plaintiffs explained

to Defendants that this information is relevant to proof of deliberate indifference

concerning DJJ's decisions to take, or not take, certain actions to change or reform

their confinement policies and practices in post-adjudication programs but not

secure detention. See Ex. 2, RFPs No. 101 to Marstiller; see also ECF No. 2 at ¶¶

91-93. Defendants have produced limited information concerning their efforts to

study and reform the use of solitary confinement in secure detention. The

document production is incomplete and references other relevant discoverable

information which was not produced.

      12.    From May 2020 to February 2021, the parties engaged in many

discovery conferences, by telephone and correspondence, concerning the RFPs at

issue. See, generally, Ex. 1. Plaintiffs repeatedly raised the fundamental issue of

whether Defendants had identified and searched all available information

repositories and the search functionalities of their systems. Id. In response to

Defendants' confusion about what was requested, Plaintiffs provided specific


                                           8
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 9 of 38




examples of the type of documents sought and where they might search to find

them. Id.

      13.    For several weeks, Defendants advised that they were still working to

identify available databases and repositories, what data they contained, and their

search functionalities and would update Plaintiffs following further internal

discussions with their clients. Ex. 1, ¶ 11. It became clear to Plaintiffs during a

meet and confer in November 2020 that Defendants' counsel had not considered

repositories of information such as DJJ's Juvenile Justice Information System

(JJIS), related Facility Management Information System (FMS), an online

SharePoint document storage system, and DJJ's facility and headquarters' level K-

drives for most RFPs. Id. ¶ 18. Following that meeting about ESI discussed and

apparently available to Defendants, they still have not produced it.

      14.    With regard to the time period of information requested, from January

1, 2014, to the present, Defendants have produced certain information, such as

facility Incident Reports or the statewide detention confinement data, but refuse to

adequately search for or produce other ESI such as emails and facility-level

documents responsive to other RFPs for the same time period.

      15.    Since March 2020, Defendants persistently objected to numerous

RFPs to search for and produce all responsive information if it relates to a

detention facility other than the Duval or Volusia Regional Juvenile Detention


                                           9
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 10 of 38




Centers. Ex. 1, ¶¶ 10, 13. Defendants state that this is because the named Plaintiffs

were at only these two centers at the time of filing the Complaint. Id. Defendants'

objection improperly disregards that this is a statewide case brought on behalf of a

putative class at all 21 DJJ detention centers. It also disregards that they have

produced certain information as to all detention centers.

      16.    Although Plaintiffs never consented to Defendants' amending or

supplementing their objections following their initial responses, they did so on

June 11, 2020. Ex. 1, ¶ 9. Plaintiffs informed Defendants that these were untimely

and waived objections. Id. Defendants disagreed and continued to advance their

objections. Id.

      17.    The parties' conferences about email searches have been similarly

unproductive for related reasons. Ex. 1, ¶¶ 14-17, 20-22. To date, Defendants have

only produced emails about the named Plaintiffs and a handful of emails about

changes to their behavior management system and updated FOPs. Plaintiffs have

requested more; Defendants will not agree to produce it.

      18.    The parties' discussions about email searches in this case began in

May 2020 and ended in late February 2021 when the parties reached an impasse.

The parties conferred many times about the custodians whose email would be

searched, what search terms would be used, and related matters. Id.




                                          10
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 11 of 38




      19.    After discussion, Defendants agreed to conduct email searches to

retrieve the types of documents that Plaintiffs defined as “policy” so long as they

came only from leadership at the top. Id. Plaintiffs never agreed this was sufficient,

but asked Defendants to do at least this much so discovery could proceed. Id.

Defendants then proposed to perform initial email searches using the keyword

“confinement” for the Secretary, the Assistant Secretary of Detention, Chief of

Staff, North Regional Director, and the Superintendents for the Duval and Volusia

detention centers depending on the volume of the search results. Id. Plaintiffs

agreed to start there with the email search to move the discovery process forward,

but never agreed this was sufficient. Id. The parties could not agree on the relevant

time period, but settled on initial searches from January 1, 2016, to the present. Id.

After weeks, the parties also agreed on a list of custodians which included other

headquarters' positions, regional directors, and superintendents. Id.

      20.    Using this approach, Defendants provided email "hit" reports with the

term "confinement." Id. These “hit” reports showed the number of emails for

certain custodians. Defendants' searches were limited in that many of the agreed

upon custodians were not included. Defendants asserted proportionality and undue

burden for not including all of the agreed upon custodians, but all Plaintiffs had

requested was a hit report with the number of emails. Defendants never

substantiated or supported these objections by conducting a complete search as to


                                          11
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 12 of 38




all custodians and providing the total number of emails at issue. By January 2021,

Defendants reversed course and decided they would only search emails using the

term "confinement" for the Secretary and Assistant Secretary of Detention and

only for January 1, 2016, to the present. Ex. 1, ¶ 21.

        21.     The parties' discussions about requests for non-email ESI followed a

similar path. In May and June 2020, Defendants advised they were working to try

to understand DJJ's available databases and the feasibility of producing certain

reports about youths' disability or mental health status. Ex. 1, ¶ 11. In subsequent

negotiations, Defendants agreed to perform keyword searches for non-email ESI

but then tabled the issue pending review of email search results. Id., ¶ 20. To help

facilitate this process, the parties had a call with DJJ's IT staff to discuss JJIS, DJJ's

Facility Management System, an online SharePoint document storage system, and

their facility-level and headquarters K-drives.6 Id., ¶ 18.

        22.     Just as with email discussions, on January 7, 2021, Defendants

objected that their proposed searches for the term "confinement" on DJJ's D-drives

and SharePoint were overbroad and burdensome. Ex. 1, ¶ 21. Plaintiffs requested

specifics about why; none were provided. Id. Eventually, Defendants made another

about-face and informed Plaintiffs that they would only conduct a very limited


        6
          Defendants claim the delay in these searches was because they were waiting for Plaintiffs'
counsel to provide a list of questions about searches related to JJIS. However, it was very clear from the
First RFPs and many subsequent clarifications about the requests what reports and data were requested.
                                                    12
       Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 13 of 38




non-email ESI search for only Defendant Marstiller and the Assistant Secretary of

Detention. Like the "confinement" term email searches, this discussion reached an

impasse. Id.

        23.      During facility inspections on January 26-28, 2021, Plaintiffs’ counsel

identified many documents that were "policies" as defined in Plaintiffs' First RFPs

that were readily apparent, but not produced. Ex. 1, ¶ 23. These included Facility

Operating Procedures (FOPs) with an effective date of July 2020; posters,

guidelines, flyers, publications, handbooks, and log books about behavior

management, rules that youth should follow, guidelines about what misbehavior

would result in confinement, training materials, and guidance to youth about

programs and services such as visitation, mental health services, medical services,

phone use, and personal appearance. 7 Id., ¶¶ 23-24. These documents were in

youth living areas, medical areas, classrooms, cafeterias, and throughout other

areas of the facilities. The majority of these documents were never produced. Id.

        24.      Following the January 2021 facility inspections, Defendants produced

a handful of documents that appeared to be earlier different drafts of some of the

behavior management policies posted at the facilities. Id., ¶ 25. Defendants also

referred Plaintiffs to the DJJ website for the current FOPs that they had seen. Id.


        7
          Plaintiffs' counsel has provided a Declaration about this. The documents are subject to the
confidentiality order in this case and would need to be filed under seal. If the Court prefers to see the
documents, Plaintiffs can submit the photos from the inspections to the Court.
                                                     13
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 14 of 38




Plaintiffs informed Defendants that the FOPs which were at one of the facilities

were inconsistent with those on their website. Defendants did not respond. Id.

      25.    On February 12, 15, and 19, 2021, Defendants supplemented their

production with additional documents, including dated copies of FOPs from 2014

to 2020 and emails transmitting the updated copies; some documentation related to

changes to their behavior management policies, incentives, and use of behavior

technicians; confinement reviews for Brevard and Pinellas; mental health and

substance abuse forms; DJJ and CCC policy documents; and updated DJJ records

for the named Plaintiffs. They still did not produce everything observed during the

inspections nor emails and non-email ESI. Many of these documents also reference

other relevant discoverable information which was not produced. Id.

      26.    Given the upcoming class certification motion deadline on March 30,

2021, Plaintiffs wrote to Defendants in January and February about the outstanding

deficiencies in Defendants' responses to the First RFPs. Plaintiffs asked if

Defendants intended to produce any further documents or search for ESI (including

email) and informed Defendants they intended to seek judicial intervention.

Defendants responded by summarizing their responses to date and stating they

were prepared to address these issues with the Court.

      WHEREFORE, Plaintiffs respectfully request that the Court issue an Order

compelling Defendants to search for and produce responsive information to


                                         14
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 15 of 38




Plaintiffs' First RFPs, overrule their objections, set a 30-day deadline for

production, and award reasonable attorney's fees and costs because Defendants'

positions are not substantially justified.

                            MEMORANDUM OF LAW

      The parties' discovery disputes at issue fit into three categories. First,

Defendants have made numerous improper objections to RFPs based on Plaintiffs'

definition of "policies," the requested time period, relevance, proportionality,

undue burden, expense, and as to time period. Second, relying on these meritless

objections, they refuse to search for and produce relevant and responsive

information in their possession, custody, and control. Third, Defendants' refuse to

supplement certain incomplete and highly relevant discovery beyond December

27, 2019.

I.    The Court Should Order Defendants to Produce the Discovery at Issue
      Because it is Relevant, Proportional to the Needs of the Case and There
      is No Undue Burden

      Parties “may obtain discovery regarding any nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case

…” Fed. R. Civ. P. 26(b)(1). The scope of discovery in federal court is broad.

Adkins v. Christie, 488 F.3d 1324, 1331 (11th Cir. 2007). “Discovery is not limited

to issues raised by the pleadings.” Pitts v. Francis, Case No. 5:07cv169/RS/EMT,

2008 WL 2229524, at *2 (N.D. Fla. May 28, 2008) (citation omitted). As


                                             15
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 16 of 38




explained below, the Court should issue an Order requiring Defendants to search

all available sources and produce the requested relevant and discoverable

documents and ESI (including email).

       A.      Defendants' Objections to Plaintiffs' Definition of "Policy" Lack
               Merit

       Defendants refuse to search available sources of information, documents,

and ESI for many RFPs based on their constricted view of what could be a

"policy." 8 Plaintiffs have, over many months, exhaustively explained the relevance

of "policy" documents (including ESI) such as: written or formal policies,

operating procedures, interim policy documents, procedures, rules, protocols,

guidelines, directives, orders, instructions, bulletins, training materials, and

memoranda. To Defendants, policies can only be "official" in that they come from

the top of the agency (i.e., Secretary or Assistant Secretary of Detention).

Therefore, if it is not in their administrative code or FOPs from the Secretary-level,

it is not an "official" policy that they need to find and produce. These objections

are meritless and have created a logjam to the free flow of responsive discovery in

this case.

       Although Plaintiffs challenge overarching state-wide policies and practices

about the use of solitary confinement, that does not mean that the creation or


       8
          These include: RFP Nos. 17-26, 28-29, 48, 50-52, 63-64, 73-76, 115-120, 122-24, 127-36, 139-
41, 148-50 to Marstiller and Nos. 1-4 to DJJ. See Ex. 1.
                                                 16
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 17 of 38




implementation of policies and practices that are institution-specific or specific to

populations of children (i.e., those with disabilities, who are pregnant, at risk for

suicide, or have an identified mental illness) are irrelevant. See, e.g., Harvard v.

Inch, No. 4:19CV212-MW/CAS, 2020 WL 701990, at *4 (N.D. Fla. Feb. 7, 2020).

Discovery is an appropriate device to unveil “[t]he specific policies, practices, or

customs underlying the isolation and the conditions imposed during isolation.”

G.H. v. Marstiller, 424 F. Supp. 3d 1109 (N.D. Fla. Dec. 6, 2019) (citing Harvard

v. Inch, 411 F. Supp. 3d 1220, 1233-34 (N.D. Fla. Oct. 24, 2019). This is precisely

what Plaintiffs' "policy" RFPs seek.

      Plaintiffs made allegations about the policies, practices, and customs that

reflect when and for how long a child is placed in solitary confinement, often the

same child repeatedly, and the deprivations of basic human needs that accompany

isolation. Id. (citing ECF No. 2, ¶¶ 47–51, 52–57). They should be permitted to

obtain discoverable and relevant information to prove these allegations and

disprove Defendants' defenses.

      Contrary to Defendants’ assertions, this discovery goes to the heart of the

claims and defenses in this action; it is relevant and proportional to the needs of

this case. Plaintiffs' claim, pursuant to 42 U.S.C. § 1983, alleges that Defendants,

through various written and unwritten policies and practices that are pervasive in

detention centers throughout the state, implement an overarching policy and


                                           17
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 18 of 38




practice of isolating children in such a way that deprives them of their rights. See,

G.H., 424 F. Supp. 3d at 1115-16.

      It is clear that Section 1983 claims may challenge practices, and not just

formal policies, because “[a] custom or practice, while not adopted as an official

formal policy, may be so pervasive as to be the functional equivalent of a formal

policy.” Grech v. Clayton Cty., Ga., 335 F.3d 1326, 1330 n.6 (11th Cir. 2003); see

also Harvard, 2020 WL 701990, at *4 (rejecting the Department of Corrections'

arguments that only "official" or "formal" rules, procedures, and policies are

relevant and discoverable in class action challenging the use of isolation). For these

reasons, Plaintiffs are entitled to discover more than just formal written policies

from the Secretary or Assistant Secretary of Detention to support their Section

1983 claim. See, e.g., Harvard, 2020 WL 701990, at *5; see also Dunn v. Dunn,

219 F. Supp. 3d 1100, 1158 (M.D. Ala. 2016) (finding that § 1983 liability could

properly rest on policies and practices of the Alabama Department of Corrections,

and the policies and practices of individual prisons).

      Plaintiffs are entitled to discover evidence of how individual DJJ staff, and

mental health and medical providers, implement DJJ policies and practices (or do

not) at specific detention centers and how these actions subject children to a risk of

harm or disability discrimination. Relevant discovery in this case includes facts

related to the isolation of children detained in all 21-detention centers "because [t]o


                                          18
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 19 of 38




establish a policy or custom, it is generally necessary to show a persistent and

wide-spread practice.” Smith v. Fla. Dep’t of Corr., 713 F.3d 1059, 1064 n. 7 (11th

Cir. 2013); see also Parsons v. Ryan, 289 F.R.D. 513, 521 (D. Ariz. 2013) (“A

policy, practice, or custom may be inferred from widespread practices or evidence

of repeated constitutional violations for which the errant officials are not

reprimanded.”)

      This discovery is also relevant to Plaintiffs’ class claims. Discovery relevant

to certification and claims of the class, include, for example, policies, practices,

and data related to the number and experiences of children, including those in the

disability subclass, that are subject to a substantial risk of serious harm in

confinement across DJJ's system. See Ex. 2, RFP Nos. 17-26, 28-29, 48, 50-52, 63-

64, 73-76, 115-120, 122-24, 127-36, 139-41, 148-50 to Marstiller and RFP No. 1,

4-7 to DJJ. Plaintiffs are entitled to this information to support their class claims,

including commonality and typicality. Fed. R. Civ. P. 23(a). See Harvard, 2020

WL 701990, at n.4 (finding class-based discovery is appropriate for plaintiffs to

show numerosity, commonality, and typicality of the proposed class); see also

Sliwa v. Bright House Networks, LLC, No. 216CV235FTM29MRM, 2018 WL

1183350, at *3 (M.D. Fla. Feb. 14, 2018) (discovery related to class certification

elements are relevant and proportional to the needs of the case). Defendants cannot

improperly withhold this relevant discovery.


                                           19
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 20 of 38




      B.     Defendants Have Failed to Conduct Reasonable Searches for
             Responsive and Relevant Information

      The vast majority of both Defendants' Responses to the First RFPs are

deficient because Defendants have not followed basic discovery rules to search for

responsive information in their possession, custody, and control. Fed. R. Civ. P.

34(a)(1)(A). This includes a search of all sources reasonably likely to contain

responsive information such as available databases, computer file or cloud storage

systems, and non-electronically stored information. See Kisz v. Unitrin Direct

Prop. & Cas. Co., No. 8:10-CV-1773-T-27EAJ, 2011 WL 13302420, at *2 (M.D.

Fla. Aug. 3, 2011). Defendants must either produce responsive records to a request,

or, if none exist, describe their efforts to locate responsive records. Potts v. Ford

Motor Co., Case No. 4:04CV74-SPM/AK, 2005 WL 8163080, at *3 (N.D. Fla.

May 26, 2005). Defendants have not done so.

      Defendants should have searched DJJ's data systems (JJIS and FMS),

detention-facility and headquarters' K-drives, an online SharePoint system, and

DJJ's Central Communications Center and Office of the Inspector General systems.

Plaintiffs' many examples below demonstrate how this was never done or, to the

extent it was, the search was deficient and inadequate.

      They did not produce data (in report form or otherwise) that identifies youth

who had a JJIS system alert for pregnancy, mental illness, suicide or self-harm

risk, or disability from January 1, 2014, to the present. See Ex. 2, RFP Nos. 99,
                                           20
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 21 of 38




106, and 108 to Marstiller. Defendants stated that they would search for, at a

minimum, youth with disabilities identified in JJIS, but did not. Id., RFP No. 99 to

Marstiller and No. 5 to DJJ.

      In at least 2017 and 2018, Defendants had a workgroup to study and reduce

the use of confinement in detention through participation in a grant with the

Council of Juvenile Correctional Administrators. See Ex. 3 at MARST 10771; see

also Ex. 2, RFP Nos. 33, 34, 54, and 90-92 to Marstiller. Defendants produced

only six documents about this project and no emails. This production appears

deficient for a project that involved headquarters, regional, and detention-level

staff over at least a two-year period.

      Defendants failed to adequately search for and produce all documents

related to any facility audit. Id., RFP Nos. 32, 34-39 to Marstiller. Plaintiffs know

this because, for example, through a pre-suit public records request, they obtained

more documents than produced concerning an audit of the Duval Regional Center

by the Casey Foundation's Juvenile Detention Alternatives Initiative. See Ex. 1, ¶

6. Plaintiffs know that there were workplans, draft audits, and communications

among the audit team and DJJ related to this audit. None of that information was

produced. Documents related to audits of other detention centers also appear to be

missing or incomplete.




                                          21
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 22 of 38




      After months of persistence by Plaintiffs, Defendants finally produced some

documents about changes made to DJJ's Behavior Management System (BMS).

However, the documents produced show that Defendants have not produced all

responsive information such as behavior management guidelines at the state or

facility levels; studies of confinement data by a contractor; audits or review of the

use of confinement and the modified BMS at detention centers by the contractor

and DJJ; training materials about changes to the BMS; and all drafts and emails

related to these changes. See Ex. 2, RFP Nos. 22, 90-92, 95, 98, 101, 103, 105, 173

to Marstiller and No. 21 to DJJ. From the documents produced, this project seems

to possibly have started around 2018 and is ongoing. Defendants' limited email

production related to these RFPs is also deficient given the scope of this project in

terms of the number of DJJ staff involved at the headquarters and facility-levels

and the lack of any documents explaining the inception of this project by DJJ

leadership.

      Some of the documents about the BMS changes reference studies of

confinement data, findings from those studies, a "facility wide assessment," many

trainings, communications with staff, a Facility-Wide Positive Intervention and

Supports System, facility meeting minutes uploaded to SharePoint, on-site

evaluations at several detention centers, and supervision for trained Registered

Behavior Technicians and statewide Behavior Specialists conducted by consultants


                                          22
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 23 of 38




with Adapt & Transform Behavior, LLC "with input and feedback from DJJ

leadership." See, e.g., Ex. 3, MARST 84904-06; MARST 10691-92; and MARST

84772. Much of this information was not produced. From the limited documents

produced, communications are missing between DJJ staff at each facility who were

trained on the new system, between the Superintendents and the consultant about

the changes to the BMS, how these changes were communicated to staff by DJJ

headquarters, regional staff, or Superintendents.

      Defendants have failed to search for and produce minutes from monthly

meetings of each facilities' BMS Leadership Teams. See Ex. 3, MARST 83142

(Facility Operating Procedure 3.02 for facility Behavior Management Systems

stating that "each facility will develop and maintain a BMS Leadership Team . . .

of administration, supervisors, education and mental health staff. They will discuss

the effectiveness of the BMS, training and proficiency for staff, Behavior Intensive

Youth and any upcoming events. Minutes from these monthly meetings will be

uploaded into SharePoint.").

      Defendants have also failed to search for and produce information related to

another behavior management program called Stop, Orient, and Self-Check/S.O.S.,

other than a poster. There is no information produced about: the development of

the program; communications between or to/from headquarters staff about the

program and its implementation; meeting minutes involving DJJ leadership or staff


                                         23
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 24 of 38




about this program; training related to this program; or any evaluations or input

from DJJ staff about the program.

      Plaintiffs have repeatedly asked Defendants to search for other requested

relevant documents, including facility level plans: Suicide Prevention Plans, Crisis

Intervention Plans, and Mental Health and Substance Abuse Emergency Care

Plans. See Ex. 3, MARST 9529. Each detention facility also has a multi-

disciplinary review process for each suicide attempt or serious self-inflicted injury.

Id., MARST 9533. These documents (including any related emails) have never

been produced. These documents relate to RFP Nos. 51, 77, 102, 115, 118, 131,

140-141, and 143 to Defendant Marstiller which are relevant to Plaintiffs' claims

and allegations about the high risk of suicide for children subject to confinement.

ECF No. 2, ¶¶ 5, 67, 70.

      Defendants produced documents that clearly show they study DJJ's

confinement data. See Ex. 3, MARST 10757. Where are documents related to these

studies, including the data? None of this information has been produced.

      Plaintiffs requested youth grievances or complaints (e.g., made by

parents/guardians, attorneys, or advocates) related to the use of isolation; these are

highly relevant to Plaintiffs' claims. See Ex. 2, RFP Nos. 148-153 to Marstiller and

No. 7 to DJJ. Defendants objected based on proportionality. Their objection lacks

credibility because they have never attempted to search for the documents so


                                          24
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 25 of 38




cannot substantiate, for example, that the number is too great or that producing

them is too expensive to outweigh their relevance.

      Defendants have never searched for data or reports about the use of secure

observation (i.e., isolation used for youth at risk for suicide, including while they

are in confinement for misbehavior). See Ex. 2, RFP Nos. 146-147 to Marstiller.

Defendants' response included that Plaintiffs could inspect an unspecified logbook

at the Duval and Volusia detention centers, their administrative rules about secure

observation, and a document from a detention facility staff briefing that mentions:

      Please remember that if a youth is in a room and then ties something
      around their neck or does some other suicidal gesture…you MUST
      immediately stand at their door as they are now on Secure
      Observation. Mental Health should be called for further discussion.

See Ex. 3, MARST 10709. In a statewide juvenile detention system involving 21

facilities and approximately 14,000 children in custody each year, Defendants'

objections and scant response lacks credibility that there is no other ESI (including

emails) related to the use of this program. Their deficient searches seem to be the

problem.

      In addition, during January facility inspections, Plaintiffs' counsel noted that

there were many documents which can be considered "policies" concerning DJJ's

BMS, mental health, use of confinement, and concerning programs, services, and

activities posted in detention facilities. These are not included in Defendants'

document production to date. Defendants produced some drafts of behavior
                                          25
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 26 of 38




consequences charts, but these are not the versions posted at facilities. Defendants'

obligation to conduct reasonable and adequate searches for responsive information

from available sources cannot be governed by whether Plaintiffs' counsel lucked

out to find out that a responsive document exists.

      Defendants have had many staff discussions about the use of confinement,

but produced very few documents. In a regional directors meeting on January 14,

2020, there was a discussion about the "confinement suit." See Ex. 3, MARST

10795-10796. If Defendants assert privilege, they must still identify the documents

in a privilege log. In a regional directors meeting on October 3, 2019, staff

reviewed a "behavior management project update spreadsheet." Id., MARST

10810. In an August 23, 2016, regional directors meeting, "confinement info" was

reviewed and discussed. Id., MARST 10818. On February 22, 2019, a regional

director's meeting reviewed "a write up on confinement." Id., MARST 10821. On

August 6, 2019, staff discussed a "report" about confinements over 48-hours and

modifying the report. Id., MARST 10834. In May 2019, at a superintendents

training, there was a breakout group to discuss "confinement." Id., MARST 10875.

Where is the information used by any DJJ staff to prepare for these meetings, the

data and reports were reviewed, the meeting notes, and any communications

through email or memos related to these meetings? If Defendants assert any




                                          26
       Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 27 of 38




privilege for these documents, they must still identify the documents in a privilege

log.

        There are many more examples about Defendants' lack of, or insufficient,

searches for responsive information. The Federal Rules of Civil Procedure require

Defendants to do adequate and reasonable searches of all available sources of

information in response to RFPs. They did not. The Court should order them to do

so.

        C.    Defendants' Proportionality and Burden Objections Lack Merit
              and Should be Overruled

        Defendants assert improper and meritless objections to most of the RFPs

based on proportionality and undue burden. See Ex. 2. Parties may obtain any non-

privileged discovery that is relevant, meaning “it has any tendency to make the

existence of any fact or consequence more or less probable than it would be

without the evidence.” Sliwa v. Bright House Networks, LLC, No.

216CV235FTM29MRM, 2018 WL 1183350, at *2 (M.D. Fla. Feb. 14, 2018)

(citations omitted).

        Discovery must also be proportional “to the needs of the case.” Fed. R. Civ.

P. 26(b)(1). To assess proportionality of a discovery request, the court weighs

factors including: “the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties'



                                           27
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 28 of 38




resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.” Id.

        The parties' disputes about proportionality are only limited to Defendants'

alleged "burden" to search for and produce the requested information, the lack of

Defendants' proof of such a burden, and whether the burden or expense outweighs

the likely benefit of the discovery. Defendants can show none.

                1.      Defendants Must Search for and Produce Documents and
                        ESI from January 1, 2016, to the Present 9

        Defendants object to producing documents and ESI (including email) from

January 1, 2014, to the present, based on proportionality and a vague generalized

explained "burden." Defendants' current position is that they will search only for

ESI (including email) from the current DJJ Secretary and Assistant Secretary of

Detention using the term "confinement" and from January 1, 2016, to the present.

As to custodians, Plaintiffs seek the production of ESI from custodians that include

select positions in headquarters, all regional directors, and all facility

Superintendents. These individuals are involved in all aspects of policy creation

and implementation related to confinement. They investigate serious incidents such

as those involving self-harm or suicide. Defendants have not established there is a

burden or that any such burden outweighs the likely benefit of this discovery.
        9
          Plaintiffs originally proposed a five-year look back to January 1, 2014, when this case was filed
in 2019. Plaintiffs agree to use January 1, 2016, to the present for ESI and document searches, but only if
Defendants actually search to date. There is only one targeted RFP that seeks information outside this
time period. See Ex. 2, RFP No. 157 to Marstiller.
                                                    28
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 29 of 38




      As to email, Defendants asserted a general burden after only conducting

limited and incomplete email "hit" reports to identify responsive emails using the

term "confinement." They have never produced a similar report for ESI searches in

their K-drives or SharePoint systems. After months of discussing these searches,

Defendants asserted, without the required specificity, that searching the

repositories for all custodians that Plaintiffs requested would be an “incredibly

large burden” and would “drain the agency.” Defendants have not provided

Plaintiffs with any specific required information regarding the procedure, time, or

expense of compiling this information so that Plaintiffs may properly assess this

objection. See Lesti v. Wells Fargo Bank NA, No. 211CV695FTM29DNF, 2013

WL 12358008, at *5 (M.D. Fla. July 30, 2013) (party must establish an undue

burden through specifics, such as affidavits, regarding the procedure, time, or

expense of compiling this information so that the objection may be assessed). They

have failed to establish or prove burden. Even if they did, this fact would not of

itself excuse compliance with a discovery request.

      Defendants have also failed to establish, through evidence, how the burden

or expense of this discovery outweighs the likely benefit. Trinos v. Quality Staffing

Servs. Corp., 250 F.R.D. 696, 698 (S.D. Fla. 2008). The discovery at issue is

highly relevant to Plaintiffs' claims that Defendants' policy and practice of using

solitary confinement, repeatedly for the same child, subjects them to deprivations


                                          29
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 30 of 38




of basic human needs and poses a substantial risk of serious harm across DJJ's

statewide detention system, this policy and practice lacks legitimate penological

purpose, and discriminates against children with disabilities. See G.H., 2019 WL

6694738, at *5-8; see also ECF No. 22 at 8-9. Defendants must produce relevant

information about how their statewide solitary confinement policy and practice is

implemented (or not) at DJJ’s respective secure detention facilities. See Ex. 2, RFP

Nos. 54, 79-81, 83, 92, 100, 102-103, 114, 121, 126, 137-138, 144-145, 158, 173

to Marstiller and No. 1-2, 5-8 to DJJ; see also ECF No. 22 at 8; Harvard, 2020 WL

701990, at *3-5 (finding requests for staffing assignments, institution specific, and

inmate specific requests related to how isolation policy and practice is

implemented are relevant to Eighth Amendment and ADA claims are discoverable

and not overbroad, disproportionate to the case, or burdensome). Plaintiffs’ RFPs

also seek information that is calculated to lead to evidence that may show

Defendants’ deliberate indifference to a substantial risk of serious harm. See Ex. 2,

RFP Nos. 34, 39, 77-79, 89-95, 97-114, 121, 143-147, 151-153, 155-157, 173 to

Marstiller; see also Harvard, 2020 WL 701990, at *4.

      Defendants’ improper objections about proportionality also impermissibly

restrict discovery regarding Plaintiffs’ disability discrimination claims. Plaintiffs

have alleged a policy and practice of disability discrimination. G.H., 2019 WL

6694738, at *7-8. The nature of Plaintiffs’ disability rights claims requires them to


                                          30
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 31 of 38




establish a systemic and widespread policy and practice of statutory violations and

how the policy was implemented over time at secure detention facilities. See, e.g.,

Harvard, 2020 WL 701990, at *5. These RFPs are relevant and proportional to this

proof. See Ex. 2, RFP Nos. 99 to Marstiller and 1-7 to DJJ.

      As to the requested time period, Plaintiffs' request for discovery dating back

five years from the filing of Plaintiffs' Complaint (i.e., January 1, 2014, to present),

is calculated to lead to evidence that may show Defendants' deliberate indifference,

or lack thereof. Harvard, 2020 WL 701990, at *4. The timeframe for Plaintiffs'

discovery requests is not arbitrary.

      In addition to their policies and practices, Plaintiffs' RFPs Nos. 32-34, 89-

92, and 94-96 to Defendant Marstiller seek information related to Defendants'

study, discussions, evaluations, and reforms related to their use of confinement.

Through public sources, limited discovery here, and previous litigation against

DJJ, Plaintiffs initially proposed January 1, 2014, to the present as the relevant

discovery time period. Although Plaintiffs' dispute Defendants' burden objections,

they have revised the period to be January 1, 2016, to the present because, inter

alia, they are aware that Defendants studied and made conscious decisions to

change, or not change, policies and practices about the use of isolation through

work with consultants, changes to their administrative code, and modifications to

policies related to confinement. This is precisely the type of discovery that may


                                           31
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 32 of 38




provide evidence showing that unconstitutional isolation was “longstanding,

pervasive, [and] well-documented” and that prison officials “had been exposed to

information concerning the risk, and thus must have known about it.” Harvard,

2020 WL 701990, at *4 (citing Farmer v. Brennan, 511 U.S. 825, 842 (1994)).

This discovery may also lead to evidence showing that Defendants disregarded the

risk of serious harm by engaging in conduct that is more than gross negligence

after having subjective knowledge of the risk. Id. (citing Thomas v. Bryant, 614

F.3d 1288, 1312 (11th Cir. 2010)).

      Evidence of Defendants’ past conduct is especially important given the

possible defense of mootness in this action based on Defendants' changes to their

policies and practices that have already occurred during the litigation such as

changes to their confinement policy and BMS. Assuming Defendants intend to

claim that the violations which Plaintiffs allege are moot because they have been

remedied before the time that this action is finally adjudicated, under the doctrine

of voluntary cessation, a “longstanding practice” cuts against a finding of

mootness. See, e.g., Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1185

(11th Cir. 2007). If the illegal practices cease, evidence from years before Plaintiffs

filed suit will be necessary to challenge Defendants’ mootness defense. Plaintiffs

should be permitted to discover this information. See Ex. 2, Nos. 17-31, 41-42, 44-




                                          32
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 33 of 38




51, 54, 61, 63-65, 67, 72, 76-80, 84, 89-91, 96-97, 99-112, 114-124, 127-131, 136,

140-143, and 156 to Marstiller.

      Proof establishing these allegations or disproving Defendants' defenses

requires discovery from more than just two custodians at the top of the agency

from three years prior to the Complaint. As discovery in this case demonstrates,

Defendants were discussing, analyzing, studying, training, and changing their

practices related to confinement at statewide and facility levels for years. They

communicated among all levels of the agency to do so. Plaintiffs' requests for ESI

involving all involved DJJ management staff are proportionate to the needs of the

case to capture this relevant information.

      For the same reasons, Defendants must produce documents, apart from ESI,

that may include facility-level documents such as log books, notes, confinement

visual observation reports, and similar information that is not electronically stored.

See, e.g., Ex. 2, RFP Nos. 30-31, 82, 147 to Marstiller. For the same reasons that

ESI is relevant and proportionate to the needs of this case, so is other responsive

information that is not electronically stored. To address any "burden" as to

logbooks, Plaintiffs have offered to inspect them, but Defendants have not agreed

that these will be produced.

             2.     Defendants Must Search for and Produce Relevant
                    Discovery From Detention Facilities Other Than Duval or
                    Volusia


                                          33
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 34 of 38




        Defendants assert the same improper and meritless proportionality, burden,

and expense objections to searching for or producing documents and ESI from any

detention center other than Duval or Volusia. 10 See Ex. 2, RFP Nos. 17-26, 28-29,

31, 34-37, 40-42, 48, 50-57, 59-61, 63-64, 73-74, 76-77, 79-82, 89-91, 96, 100,

102-103, 105-108, 110-114, 121, 132-140, 145-146, 148, 151-156, 158, 173, 176

to Marstiller and Nos. 1-7 to DJJ. This argument is waived because it was not

timely asserted and Defendants produced documents that cover all facilities,

including confinement data.11 Defendants even continued to produce this

information after trying to untimely assert in a supplemental response that it was

not relevant.

        Even if it were not waived, it is incorrect. Defendants’ solitary confinement

policy and practice is not limited to two detention centers. Plaintiffs' claims are on

behalf of a putative class of over 4,000 children at all 21 DJJ-operated juvenile

detention centers. See G.H. v. Marstiller, 19cv431-MW/CAS, 2019 WL 6694738,

at *1 (N.D. Fla. Dec. 6, 2019). Their argument should be rejected.




        10
           Defendants also informed Plaintiffs on March 5, 2021, that they object to further facility
inspections on this basis.
        11
           Defendants initial RFP responses did not include any objections. No extension or consent was
granted for Defendants to include new objections not made in their original responses.On May 1, 2020,
Defendants served "supplemental" RFP responses with objections. “As a general rule, when a party fails
to timely object to interrogatories, production requests, or other discovery efforts, the objections are
deemed waived.” Pitts, 2008 WL 2229524, at *2 (citation omitted).
                                                   34
      Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 35 of 38




IV.    Defendants Must Supplement Their Discovery Responses

       Defendants argue that they have no duty to supplement discovery beyond the

date of December 27, 2019 when Plaintiffs First RFPs were served, including their

production of highly relevant information such as the statewide confinement data

and reports or investigations of serious incidents at facilities from the CCC and

OIG. See Ex. 2, RFP Nos. 77, 99-101, 105, 110-112, 144 to Marstiller. ESI,

specifically, email, is also highly relevant to what actions Defendants took, or

decided not to take, in response to this litigation. This supplemental discovery is

relevant to proof of deliberate indifference, class certification, disability

discrimination, any remedial measures taken by Defendants, and mootness. A

party's obligation to supplement or correct its response includes responsive

discovery that post-dates their production. See In re 3M Combat Arms Earplug

Products Liability Litigation, Case No. 3:19-md-2885, 2020 WL 6531421, at *3-4

(N.D. Fla. Nov. 5, 2020). Defendants should be required to supplement the

statewide confinement data, CCC and OIG reports, email and ESI that is relevant

to the claims and defenses in this action.

V.     The Court Should Award Attorneys' Fees and Costs for This Motion
       Because Defendants' Delay and Obstruction of Discovery is Not
       Substantially Justified

       Some delay in searching for or producing discovery is reasonable in

complex statewide system reform litigation involving a large state agency.


                                             35
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 36 of 38




Defendants' objections, refusal to search for responsive information, and continual

delays through shifting positions, are not. Plaintiffs spent months in discussions to

reach an agreement only to have Defendants say they were no longer willing to do

what was agreed upon. This has wasted significant time and expense.

      Under Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure, when a

motion to compel is granted, the Court must, after giving an opportunity to be

heard, require the party . . . whose conduct necessitated the motion, the party or

attorney advising that conduct, or both, to pay the movant’s expenses incurred in

making the motion, including attorney’s fees if the opposing party's nondisclosure,

response, or objection was not substantially justified. In this instance, an award of

expenses is mandatory. Se. Asset Recovery Fund GA-4, LLC v. Windolf, No.

5:13cv222, 2016 WL 7655801, at *1 (N.D. Fla. Apr. 21, 2016) (citation omitted).

On this basis, the Court should grant Plaintiffs' request for attorney's fees and costs

for bringing this motion.

                                  CONCLUSION

      Based on the foregoing reasons, the Court should reject Defendants’ attempt

to obstruct Plaintiffs’ access to relevant and discoverable information and issue an

Order requiring them to do the following with respect to the First RFPs: (1) search

all available repositories and custodians for relevant and responsive documents and

Electronically Stored Information (ESI), including email; (2) search for and


                                          36
     Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 37 of 38




produce all responsive documents that are defined as "policies"; (3) search for and

produce all relevant and responsive documents and ESI from January 1, 2016, to

the present, and (at a minimum) using Plaintiffs' proposed search terms to do so;

and (4) supplement discovery. The Court should also set a deadline for production

within 30 days and award reasonable attorney’s fees and costs because Defendants’

discovery objections, shifting positions, and delays are not substantially justified.

                        Certificate of Attorney Conference

      Pursuant to N.D. Fla. Local Rule 7.1(B) and (C), Plaintiffs’ counsel has

conferred with counsel for Defendants by phone and correspondence about this

matter. Defendants oppose this motion.

                             Certificate of Word Limit

      Pursuant to N.D. Local Rule 7.1(F), the undersigned counsel hereby certify

that this motion contains 7,929 words.

Dated: Dated: March 8, 2021              Respectfully submitted,

                                         By:      s/ Andrea Costello
                                         Andrea Costello
                                         Fla. Bar No. 0532991
                                         Christopher M. Jones
                                         Fla. Bar No. 994642
                                         Jennifer Painter
                                         Fla. Bar No. 110966
                                         Aimee Lim
                                         Fla Bar No. 116209
                                         Rachel Ortiz
                                         Fla. Bar No. 0083842
                                         Florida Legal Services
                                           37
Case 4:19-cv-00431-RH-MJF Document 83 Filed 03/08/21 Page 38 of 38




                              122 E. Colonial Drive, Suite 100
                              Orlando, FL 32801
                              Telephone: (407) 801-0332 (direct)
                              andrea@floridalegal.org
                              christopher@floridalegal.org
                              jennifer.painter@floridalegal.org
                              aimee.lim@floridalegal.org
                              rachel.ortiz@floridalegal.org

                              Kelly Knapp
                              Fla. Bar No. 1011018
                              Leonard J. Laurenceau
                              Fla. Bar No. 106987
                              Southern Poverty Law Center
                              4770 Biscayne Blvd., Suite 760
                              Miami, FL 33137
                              Telephone: (786) 347-2056
                              kelly.knapp@splcenter.org
                              leo.laurenceau@splcenter.org

                              Dante P. Trevisani
                              Fla. Bar No. 72912
                              Laura A. Ferro
                              Fla. Bar No. 1015841
                              Sam Thypin-Bermeo
                              Fla. Bar No. 1019777
                              Marcel A. Lilavois, Jr.
                              Fla. Bar No. 1016175
                              Kara Wallis (pro hac vice)
                              Florida Justice Institute, Inc.
                              100 S.E. 2nd St., Ste 3750
                              Miami, FL 33131
                              Telephone: (305) 358-2081
                              dtrevisani@floridajusticeinstitute.org
                              lferro@floridajusticeinstitute.org
                              sthypin-bermeo@floridajusticeinstitute.org
                              Mlilavois@floridajusticeinstitute.org
                              kwallis@floridajusticeinstitute.org

                              Attorneys for Plaintiffs
                                38
